UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6969



DAVID YI,

                                                  Petitioner - Appellant,

             versus


JOSEPH BROOKS,        Warden;   UNITED   STATES    OF
AMERICA,

                                                  Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-03-385-3)


Submitted:    October 29, 2003              Decided:    November 17, 2003


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Yi, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Yi appeals the district court’s order dismissing his 28

U.S.C. § 2241 (2000) petition. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.   See Yi v. Brooks, No. CA-03-385-3 (E.D. Va.

filed June 10, 2003 & entered June 11, 2003).   We deny Yi’s motion

for oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                  2